PER CURIAM.
On the motion for the appointment of a receiver pendente lite, it appeared that the liquidation of the assets of the firm of Reimers & Meyer was being conducted legally and in accordance with the provisions of the articles of co-partnership under which the firm was formed. We are of the opinion, therefore, that theimotion was properly denied. The consideration of the other questions discussed should be reserved until the trial of the action, The order must be affirmed, with $10 costs and disbursements.